OPINION OF THE COURT
HOWARD P. RIVES, Circuit Judge.
UPON due consideration of the record and oral argument, the court finds the noise ordinance constitutional on its face. The County Court relied upon City of Houston v Hill, 789 F.2d 1103, cert. denied, 483 U.S. _; Clanton v State, 357 So.2d 455 (Fla. 2d DCA 1978); and State v Saunders, 339 So.2d 641 (Fla. 1976). Those cases dealt with impermissible ordinances which attempted to regulate constitutionally protected speech. The noise ordinance here is content-neutral and regulates excessively loud noise rather than constitutionally protected speech. The precise language of the ordinance, “loud and raucous *2noise,” has been upheld by the United States Supreme Court in Kovacs v Cooper, 336 U.S. 77 (1949).
Thus, this Court holds the noise ordinance to be constitutional on its face and that the County Court must hold a hearing or otherwise appropriately determine the facts to decide whether the ordinance is constitutional as applied.
REVERSED and REMANDED to the Court below for further proceedings, not inconsistent with this Order and Opinion.